USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: _ 3/9/2020

 

 

FONZ INC.,

Plaintiff,
19-cv-10854 (LIL)
“y-
ORDER
THE CITY BAKERY, LLC, CITY BAKERY BRANDS, :
LLC, MAURYBAKES, LLC, and MAURY RUBIN,

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

This case has been randomly reassigned to me for all purposes. On January 21, 2020, the
Chapter 7 trustee for Defendant Maury Rubin (“Rubin”) filed a notice of bankruptcy, indicating
that Rubin filed a voluntary petition for relief under Chapter 7 of Title 11 of the Bankruptcy
Code in the U.S. Bankruptcy Court for the Southern District of New York on December 20,
2019. Dkt. No. 15. It appears that Defendants The City Bakery, LLC and Maurybakes are
wholly owned by Defendant City Bakery Brands, LLC, of which Rubin is one-third beneficial
owner. Dkt. No. | at {J 4-6.

It is hereby ORDERED that no later than July 1, 2020, Plaintiff file a letter on the docket
providing an update as to the status of the bankruptcy proceeding and its effect, including

whether it effects a stay with respect to each of the Defendants.

SO ORDERED. at 5
Dated: March 9, 2020 cosy,

New York, New York LEWIS J. LIMAN
United States District Judge

 
